Title: From James Madison to James Monroe, 21 August 1814
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Aug. 21. 80C. A. M. [1814]
        
        I recd. yours of yesterday between 5 & 6 OC and made known its contents to the Secy of W. & N. & to Genl. W. The information derived importance from the lateness of its date. You know that extensive & pressing calls have been made for militia, and we hope they will be prompt. Some of Laval’s horse, upwards of 100, arrived yesterday, & will be immediately where they ought to be. As our troops will in general be raw, tho’ numerous, the true course will be to pelt the Enemy from the start, with light troops, taking advantage of grounds & positions for artillery, and throwing in all sorts of obstructions in the routes. Gaines has given a fair blow to Drummond, & promises to follow it up. The newspaper inclosed will give you the British acct. of the preceding action. You will note their mistatement of our Prisoners, who are about 200, instead of 40 odd, and are now at Greenbush.
        I have given the necessary directions for paper &ce which will be carried to you by the express. Affecy
        
          J Madison
        
       